DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 45-47, 51, 52, 54 and 59-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nason et al. (PG PUB 2003/0198558) in view of Larkins et al. (US Pat 5,641,892).
Re claim 40, Nason discloses a system 600 (Fig 6A-6D, wherein the SMA driven pump 100A of Fig 1A is the same as pump 614 in Fig 6B, Para 55; wherein the valved chamber 104 is on the opposite side of the SMA wire 128 and biased spring 130 such that the injection stroke is driven by the SMA element, as described in Para 65), comprising: a barrel 134 (Fig 1A); a plunger assembly 120+144 (Fig 1A) disposed at least partially within the barrel (as seen in Fig 1A), at least a portion of the plunger assembly being moveable within the barrel between an inserted position and a withdrawn position (Para 36,64; the “withdrawn position” correlating to an “intake stroke” and the “inserted position” correlating to an “injection stroke”), the plunger assembly comprising a plunger body 120 (Fig 1A) having a shaft 120 (Fig 1A); a shape memory actuator 128 (Fig 1A,3C) positioned longitudinally within the plunger body (as seen in Fig 1A, at least a portion of the SMA 128 (indicated by dashed lines) with positioned longitudinally within the plunger body 120 (since plunger body 120 surrounds this portion of the SMA 128); it is noted that the claim does not require the entirety of the SMA to be positioned longitudinally within the plunger body) and fixed to the plunger assembly (via plunger cap 144, as seen in Fig 1A,3C; Para 36,46) and configured to displace the at least a portion of the plunger assembly from the withdrawn position to the inserted position during application of current to the shape memory actuator (based on the “alternate arrangement of components” of Para 64,65,when the SMA element is “heated to a recovery temperature equal or greater than the transformation temperature”, it “return[s] to a memorized shape and drive[s] fluid out of the valved chamber”); a bias member 130 (Fig 1A) surrounding a segment of the plunger assembly and not surrounding the barrel (as seen in Fig 1A), the bias member biasing the at least a portion of the plunger assembly to the withdrawn position (Para 64, “wherein a bias spring deforms the SMA element and draws fluid into a valved chamber at a reset temperature below the transformation temperature of the SMA element”); a reservoir 620 (Fig 6B) for holding an infusion medium (Para 55), the reservoir having a port 612 (Fig 6B) for receiving the infusion medium (Para 53,55); and a fluid line extending from the reservoir to an outlet (a “line” is not a physical structure but rather a “route” -- the fluid line extends through reservoir 620 [Wingdings font/0xE0] input tube 630 (Para 55) [Wingdings font/0xE0] intake tube 102 [Wingdings font/0xE0] channel 104 [Wingdings font/0xE0] output tube 114 [Wingdings font/0xE0] piercing member 608 (Para 51)), the fluid line comprising an upstream valve 106 (Fig 1A) and a downstream valve 112 (Fig 1A) respectively disposed upstream and downstream of a portion of the fluid line in line with the barrel (as seen in Fig 1A); wherein fluid is forced through the fluid line by displacement of the at least a portion of the plunger assembly from the withdrawn position to the inserted position (Para 64).  
Nason does not disclose an acoustic volume sensor downstream from the plunger assembly and the downstream valve that is configured to measure a volume of the infusion medium forced through the fluid line. Larkins, however, teaches an infusion medium delivery system (Fig 1) comprising a delivery tube 3 (Fig 1; comparable to the outlet tube 114 of Nason) extending from a fluid source (labeled as "From Source" in Fig 1 and comparable to the “barrel” 134 of Nason) and an acoustic volume sensor 81+82+83 (Fig 1; Col 3, Lines 25-30) downstream from the fluid source (as seen in Fig 1) that measures the volume of infusion medium delivered through the tube from the fluid source (Col 2, Lines 47-50 and Col 6, Lines 33-40) for the purpose of measuring and controlling flow through the fluid line while also detecting air bubbles (Col 1, Lines 23-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nason to include an acoustic volume sensor to measure a volume of fluid forced through the fluid line, as taught by Larkins, for the purpose of measuring a controlling flow through the fluid line while also detecting air bubbles (Col 1, Lines 23-27). As set forth above, delivery tube 3 of Larkins is comparable to outlet tube 114 of Nason as these are both tubes extending distally from a fluid source to a patient, so it would have been obvious to one of ordinary skill in the art to include the acoustic volume sensor downstream from plunger assembly 120+144 (found within the fluid source 134) and valve 112 (which are both proximal outlet tube 114) since Larkins teaches placing the acoustic volume sensor downstream from the fluid source.
Re claim 45, Nason discloses that the port of the reservoir is connectable to the fluid line to allow for delivering the infusion medium from the reservoir to the barrel (Para 53,55).
Re claim 46, Nason discloses that the barrel is connectable to an infusion path to allow for delivering the infusion medium from the reservoir to a body of a user (the “path” is not a physical structure but rather a “route” – this “path” travels through output tube 114, Fig 1A, and needle 608, Fig 6A).  
Re claim 47, Nason discloses that the plunger body is disposed within the barrel, the plunger body being moveable to allow the infusion medium to fill into the barrel and to force the infusion medium out of the barrel (as seen in Fig 1A, Para 63).
Re claim 51, Nason discloses a disposable housing 602+604 (Fig 6B) for housing the reservoir (Para 59); and a durable housing 616 (Fig 6B), the durable housing configured to be selectively engaged with and disengaged from the disposable housing (Para 54,56,58).  
Re claim 52, Nason discloses that the disposable housing is able to be secured to a user (via adhesive 606, Fig 6A, Para 51).
Re claim 54, Nason discloses that the disposable housing is able to be secured to a user (via adhesive 606, Fig 6A, Para 51); and wherein the durable housing is able to be secured to the user (via its attachment to disposable housing 602+604 which is secured to the user via adhesive 606, Fig 6A, Para 51).
Re claim 59, Nason discloses that the shape memory actuator extends through the shaft of the plunger body (as seen in Fig 1A).
Re claim 60, Nason discloses that the shape memory actuator is coupled to a supporting base 132A (Fig 1A) and to a plunger cap 144 (Fig 1A,3C) of the plunger assembly (Para 36,46).
Re claim 61, Nason discloses that the barrel is connected to the fluid line via a channel 104 (Fig 1A) and the shape memory actuator extends through the channel (as seen in Fig 1A).
Re claim 62, Nason discloses that the shape memory actuator is disposed at least partially within the shaft (as seen in Fig 1A).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nason et al. (PG PUB 2003/0198558)/Larkins et al. (US Pat 5,641,892) in view of Moberg et al. (PG PUB 2006/0264889).
Re claim 42, Nason discloses that the barrel further comprising a seal 126 (Fig 1A, Para 35) but does not explicitly disclose that this seal is an o-ring. Moberg, however, teaches using an o-ring seal 36 Fig 3) to prevent fluid from leaking out of a barrel 24 (Fig 3) (Para 40) just like the seal 126 of Nason (Para 35 of Nason). Since Nason’s seal and Moberg’s o-ring seal achieve the same result, they were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute an o-ring in place of Nason’s seal since it has been held that substituting parts of an invention involves only routine skill in the art.  

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but are not persuasive. 
Applicant argues that, because Nason’s shape memory actuator (SMA wire 128) is threaded through piston 120 and slideably engages the passage through the piston 120, it is not “positioned longitudinally within the plunger body and fixed to the plunger assembly” as recited in claim 40; further, Applicant argues that Nason teaches away from fixing the shape memory actuator to the plunger assembly.  The Examiner respectfully disagrees. As set forth in the rejection of claim 40, the claimed “plunger assembly” is the combination of piston 120 and coupler 144, the claimed “plunger body” is piston 120, and the claimed “shape memory actuator” is SMA wire 128. Para 36 discloses that the SMA wire 128 is “threaded through the piston 120”, Para 46 discloses that the coupler 144 “is cylindrical and includes a special curved cut, shaped to admit the SMA wire 128”, and Figure 1A shows the SMA wire 128 extending in a curved-shape within piston 120 and, therefore, the SMA wire 128 is “positioned longitudinally within the plunger body” as claimed. Para 36 discloses that the SMA wire 128 is “threaded through the piston 120” and has its ends secured in place by anchors 132A preventing removal of the SMA wire 128 and Para 46 discloses that the SMA wire 128 “is seated in the coupler 144”; therefore, the SMA wire 128 is “fixed to the plunger assembly” as claimed. Neither the claim nor the specification requires the phrase “fixed to the plunger assembly” to mean that any movement of the shape memory actuator relative to the plunger assembly is prevented as Applicant appears to be arguing. Rather, the phrase “fixed to” can be defined as “securely placed or fastened to” as per Merriam Webster dictionary; therefore, even though the SMA wire 128 moves within the plunger assembly 120+144, one of ordinary skill in the art would recognize that SMA wire 128 is “fixed to” plunger assembly 120+144 since it cannot be removed therefrom. Therefore, this argument is not persuasive.
Applicant argues that “the SMA wire [of Nason] is more likely to experience failure due to wear and breakage [resulting from the SMA wire 128 sliding against the piston 120 and the guides 136A and 136B], compared to the claimed invention of claim 40 where the shape memory actuator is fixed to the plunger assembly”. The Examiner respectfully notes that the claims as written do not recite any limitations directed to failure, wear or breakage. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783